Citation Nr: 0739152	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  99-03 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for hepatitis 
C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1990 to December 1996.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
1998 rating decision by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for hepatitis C, rated 10 percent, 
effective December 31, 1996 (the day after discharge from 
active duty).  In July 1998, a local RO hearing was held 
before a Decision Review Officer (DRO).  A transcript of that 
hearing is of record.


FINDINGS OF FACT

During the entire appeal period, the veteran's hepatitis C 
has essentially been manifested by fatigue and 
gastrointestinal disturbance; liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance 
necessitating dietary restriction or other therapeutic 
measures has not been shown; daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or 
incapacitating episodes of hepatitis (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks during a 12-month 
period are not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for hepatitis C is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code (Code) 7345 
(as effective prior to, and from, July 2, 2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding timing of VCAA notice, in Pelegrini, at 120, the 
United States Court of Appeals for Veterans Claims (Court) 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Furthermore,  this
matter is on appeal from a rating decision that granted 
service connection and assigned the initial rating and 
effective date of the award.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Notice on the "downstream" issue of an increased 
initial rating was properly provided via an October 1998 
statement of the case (SOC) and May 2003 letter and the 
matter was readjudicated by January 2007 supplemental SOC 
(SSOC).  The veteran was notified of everything required, and 
has had ample opportunity to respond and/or supplement the 
record.

Regarding VA's duty to assist, the RO has obtained all 
available medical records identified by the veteran, and has 
arranged for several VA examinations.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

II.	Factual Background

VA treatment reports from February 1998 to March 2000, 
include a February 1998 record which notes ongoing mild 
hepatitis and complaints of abdominal pain.  On April 1998 VA 
examination, the veteran reported an unexplained 30 pound 
weight loss over the past 3 months, associated with daily 
nausea and sometimes vomiting in the morning.  Physical 
examination revealed mild tenderness in the epigastrium below 
the costal margin on the right side only, which the examiner 
notes, was only mild 1+ out of 4+ liver tenderness.  There 
was no mass in the liver and the examiner was unable to feel 
the spleen or the liver.  An undated VA record notes a 
positive blood test for hepatitis C.  An August 1998 liver 
ultrasound was normal.

On September 1998 VA examination, the veteran complained of 
chronic pain in the right lower anterior chest upper abdomen 
area.  He reported frequent heartburn, and frequent loose 
bowel movements, having about four or five stools a day.  
Physical examination revealed that he was well developed and 
well nourished, and did not appear acutely or chronically 
ill.  Abdominal examination revealed a very slight tenderness 
on deep breathing in the right upper quadrant of the abdomen, 
but no organs or masses palpable in the abdomen.  There were 
no clinical ascites.  The diagnosis was chronic mild 
hepatitis C.  The examiner noted that the only abnormal liver 
enzyme to date had been an elevated GGTP, however the 
AST/SGOT and the ALT/SGPT were normal.

A December 1998 record notes that the veteran denied loosing 
weight.

At the DRO hearing, the veteran and his wife testified that 
his hepatitis was active and advancing, and produced daily 
fatigue.  He also stated that he was on a restricted diet, as 
he was told to not eat red meat.

Treatment records from Tarrant County Hospital District-
Department of Correctional Health Services from June to 
August 1999 show continued monitoring for hepatitis C 
infection.  Abnormal liver function was not noted; active 
disease was not shown.

On May 2000 VA examination, the veteran reported no recent 
weight changes.  Physical examination revealed that there was 
moderate epigastric tenderness.  The diagnosis was history of 
positive test for hepatitis C, but subsequent evaluations 
have revealed normal liver function.

June to December 2000 VA treatment records do not show 
treatment for hepatitis C.

On December 2006 VA examination, the veteran reported that he 
was not on any medications for hepatitis C.  He denied 
hospitalization or surgery for, or incapacitating episodes 
due to, hepatitis.  Physical examination revealed that he was 
overweight.  Malnutrition or anemia was not noted.  The 
examiner noted that hepatitis C was present, but was not 
active.  Liver function studies were normal.  The diagnosis 
was hepatitis C.  The examiner noted that the hepatitis 
moderately affected the veteran's ability to do chores, but 
did not affect other daily activities.

III.	Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The RO 
has not assigned "staged ratings".  A 10 percent rating has 
been assigned for the entire appeal period.  The Board finds 
that the symptoms of the veteran's hepatitis C have never 
during the appeal period exceeded those in the criteria for a 
10 percent rating. Consequently "staged" ratings are not 
indicated.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

The veteran's hepatitis C is rated under Code 7345 (for 
chronic liver disease without cirrhosis, to include 
infectious hepatitis).  The portion of VA's Schedule for 
Rating Disabilities pertaining to evaluations of digestive 
system disorders has been revised.  38 C.F.R. § 4.114 was 
amended, effective July 2, 2001, and now includes new rating 
criteria for chronic liver disease without cirrhosis.  From 
their effective date, the veteran is entitled to a rating 
under the revised criteria.

Under Code 7345, as in effect prior to July 2, 2001, a 100 
percent rating was warranted for marked liver damage manifest 
by liver function test and marked gastrointestinal symptoms, 
or with episodes of several weeks duration aggregating three 
or more a year and accompanied by disabling symptoms 
requiring rest therapy.  A 60 percent rating was warranted 
for moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
A 30 percent rating was warranted for minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures.  A 10 
percent rating was warranted for demonstrable liver damage 
with mild gastrointestinal disturbance.
Under Code 7345 as in effect from July 2, 2001, a 100 percent 
rating is warranted for chronic liver disease without 
cirrhosis (including hepatitis B and chronic active 
hepatitis) with near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).  A 60 percent rating is warranted 
for daily fatigue, malaise, and anorexia, with substantial 
weight loss (or other indication of malnutrition), and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period, but not 
occurring constantly.  A 40 percent rating is warranted for 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least six weeks during the past 12-month 
period.  A 20 percent rating is warranted for daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 10 percent rating is warranted for intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.

The disability picture presented by the competent (medical) 
evidence of record is inconsistent with the degree of 
severity needed to satisfy the schedular criteria for the 
next higher, 20 percent, rating for chronic liver disease 
under the "new" criteria or the next higher, 30 percent, 
rating under the "old" criteria.  To establish entitlement to 
a rating in excess of 10 percent the evidence must show, at a 
minimum, either that the veteran's hepatitis produces minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance necessitating dietary 
restriction or other therapeutic measures (old criteria), or 
produces daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period (new criteria).

While gastrointestinal symptoms and fatigue have been noted 
these symptoms alone are insufficient to warrant a higher 
rating.  At no time during the appeal period has the 
veteran's hepatitis required medication or dietary 
restrictions ordered by a treating physician (although the 
veteran has testified that he is restricted from eating red 
meat, the record does not include any physician's order/ 
treatment plan showing such restriction.  Indeed, no dietary 
restriction is reported in, or suggested by the treatment 
records.  The veteran is not anorexic; in fact, he is 
overweight.  Other therapeutic measures are not shown; indeed 
the more recent records do not show any treatment for 
hepatitis.  

Significantly, the veteran himself has denied incapacitating 
episodes of hepatitis C (See December 2006 VA examination 
report) and there is no notation of anxiety associated with 
the hepatitis C.  The veteran has not reported lost time from 
work due to hepatitis C.  Finally, the record does not show 
that the veteran has the minimal liver damage required for a 
30 percent rating under the prior criteria.  All liver 
functions tests were normal.  While the veteran has testified 
that he has hepatitis C that is active and spreading, there 
is no objective evidence of such in the record.  The December 
2006 VA examiner specifically noted that the hepatitis was 
not active.

In short, there is simply no basis for assigning a rating in 
excess of 10 percent under either the "old" or the "new" 
criteria.  Furthermore, there is no evidence in the record 
that the hepatitis C has caused marked interference with 
employability, required frequent hospitalization, or involved 
other factors of such gravity so as to suggest that referral 
for extraschedular consideration is indicated.  

The preponderance of the evidence is against this claim.  
Consequently, it must be denied.



ORDER

A rating in excess of 10 percent for hepatitis C is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


